Title: From Benjamin Franklin to a Committee of the Managers of the Philadelphia Silk Filature, 14 July 1773
From: Franklin, Benjamin
To: Managers of the Philadelphia Silk Filature


Gentlemen,
London, July 14. 1773
Inclos’d is the Broker’s Account of Sales of the last Silk, Accounts of Charges, and my Account Current. The Price is not so high as we might have expected if the Ruin of Paper Credit here had not occasioned such a Scarcity of Currency as put a Stop to a Great Part of the Silk Business as well as other Businesses that were carried on by Credit beyond their natural Bounds. Two Months Time was given to the Buyers, and I have now received the Money. You may therefore draw for the Ballance of the Account £210 10s. 5½d. on me, or in Case of my Absence on Browns & Collinson, Bankers, with whom I shall leave an Order to honour your Bill. I hear by several Hands that our Silk is in high Credit; we may therefore hope for rising Prices, the Manufacturers being at first doubtful of a new Commodity, not knowing till Trial has been made how it will work. I most cordially wish Success to your generous and Noble Undertaking, believing it likely to prove of great Service to our Country, and am, with great Esteem, Gentlemen, Your most obedient humble Servant
B Franklin
Messrs Abel James and Benja Morgan
 
Addressed: To / Messrs Abel James and Benja. Morgan / at / Philadelphia / Per Capt. All
Endorsed: Letter from B Franklin dated 14th. July 1773 inclosg Acct. Sales of Silk and his Acct. Current
Copied on the Minutes
